In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-50V
                                         UNPUBLISHED


    DEANDREA AUSTIN, Next friend of                           Chief Special Master Corcoran
    D.F., a Minor,
                                                              Filed: September 9, 2020
                         Petitioner,
    v.                                                        Special Processing Unit (SPU);
                                                              Vaccine Rule 21(a); Order
    SECRETARY OF HEALTH AND                                   Concluding Proceedings
    HUMAN SERVICES,

                        Respondent.


Scott W. Rooney, Nemes Rooney, P.C., Farmington Hills, MI, for petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                             ORDER CONCLUDING PROCEEDINGS 1

       On August 31, 2020, the Petitioner filed a Notice of Dismissal in the above-
captioned case.

      Accordingly, pursuant to Vaccine Rule 21 (a), the above-captioned case is
hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that
a judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.

                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
.